DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The acronym "MTX" is not defined by either the specification nor the claims. For purposes of examination, it is assumed Applicant intended “MTX” to be recited as “MTZ” (methimazole).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation "MTX.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, it is assumed 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. ("Reduced graphene oxide/PAMAM-silver nanoparticles nanocomposite modified electrode for direct electrochemistry of glucose oxidase and gluocose sensing," 20 April 2012), hereinafter Luo.
In regards to claim 1, Luo discloses Graphene-dendrimer-stabilized silver nanoparticles (G-D-Ag) that comprise a graphene oxide sheet supported polyamidoamine ("PAMAM") dendrimer (abstract; p. 180, col. 1, para. 1; see figure 1, p. 180); and silver nanoparticles bound to the graphene oxide sheet supported polyamidoamine ("PAMAM") dendrimer (abstract; p. 180, col. 1, para. 1; see figure 1, p. 180).
Luo is silent on a G-D-Ag represented by formula (I), wherein X is -A-B-NH2, -A-B-N-(A-B-NH2)2, or -A-B-N-[A-B-N-(A-B-NH2)2]2; A is -CH2CH2C(O)-; B is -NHCH2CH2-; Graphene represents the graphene oxide sheet; and m is a positive integer in the range of 2-100. However, the recited formula and structure are inherent features of PAMAM dendrimers as reported in their first discovery disclosed by Tomalia (Tomalia, figures 1-2 reproduced below; see p. 118-120). See MPEP § 2131.01, Subsection III.

    PNG
    media_image1.png
    217
    601
    media_image1.png
    Greyscale

Tomalia figure 1 (see p. 118)

    PNG
    media_image2.png
    726
    690
    media_image2.png
    Greyscale

Tomalia figure 2 (see p. 120)


Luo teaches that the Raman signals of graphene oxide composites may be enhanced by silver nanoparticles (AgNPs) and that the AgNPs increase the intensity of the Raman D band and G band (p. 181, col. 2, para. 2). Therefore, the weight ratio of silver nanoparticles to graphene oxide sheet is a result-effective variable which affects the intensity of the Raman D band and G bands.
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the result-effective variable of weight ratio of silver nanoparticles to graphene oxide sheet to be 1:1 to 3:1 for the benefit of increasing the intensity of the Raman D band and G band (Luo: p. 181, col. 2, para. 2).
In regards to claim 2, modified Luo discloses a G-D-Ag wherein the silver nanoparticles have a mean diameter of no more than 37 nm (12.5 nm) (p. 182, col. 1, para. 1).
In regards to claim 3, modified Luo discloses a G-D-Ag wherein the silver nanoparticles have a mean diameter of no more than 18 nm (12.5 nm) (p. 182, col. 1, para. 1).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Luo, as applied to claim 1 above, in view of Li et al. (US 2012/0287427), hereinafter Li, and further in view of Liu ("Noncovalently functionalized pristine graphene/metal nanoparticle hybrid for conductive composites," 18 January 2014), hereinafter Liu.
In regards to claim 5, Luo discloses a SERS-active material comprising the G-D-Ag of claim 1 and a Surface-Enhanced Raman Scattering (SERS) active substrate that comprises a glassy carbon electrode (GCE) with at least one layer of the G-D-Ag (p. 180, col. 1, para. 2; see figure 1 on p. 180; “single-layer RGO” see figure 3 on p. 182). 
However, Luo does not teach a SERS-active material comprising the G-D-Ag of claim 1 and a Surface-Enhanced Raman Scattering (SERS) active substrate that comprises silica glass. 
Li discloses the analogous art of providing substrate devices for surface-enhanced Raman spectroscopy (abstract). Li teaches that providing a SERS base substrate such as silica glass provides an inert surface that does not react with the analyte and does not interfere with SERS detection ([0022]).

However, modified Luo-Li is silent on the at least one layer of G-D-Ag in aggregate ranges in thickness from 10 nm to 100 µm.
Liu discloses the analogous art of producing graphene/metal nanoparticle hybrid composites (abstract) and conducting Raman spectroscopy to characterize the composite (Section 2.6, p. 2). Liu teaches that the number of layers of graphene affects the particle size and density of anchored metal nanoparticles (NPs) (i.e. aggregate thickness) (p. 4, col. 2, para. 1). Therefore, aggregate thickness is a result-effective variable that affects the particle size and density of the anchored NPs.
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the result-effective variable of aggregate thickness within the at least one layer of G-D-Ag to be within 10 nm to 100 µm for the benefit of achieving a desired particle size and density of anchored metal nanoparticles within said aggregate (Liu: p. 4, col. 2, para. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Luo, as applied to claim 1 above, further in view of Bhat et al. ("Sensitive electrochemical sensing of acetaminophen and hydroquinone over single-pot synthesized stabilizer free Ag/Ag-oxide-graphene nanocomposites," 04 November 2016, hereinafter Bhat.
In regards to claim 18, Luo discloses a system for analyzing glucose oxidase and glucose sensing (abstract) comprising the graphene-dendrimer-stabilized silver nanoparticles (G-D-Ag) of claim 1, a Raman spectroscope (p. 181, col. 2, para. 2), and at least one communications elements, data processing elements, displays or other data output elements, and/or instructions for use in analyzing glucose oxidase or glucose (p. 181, col. 2, para. 2; see figure 2 on p. 181).
However, Luo is silent on a system for analyzing a pharmaceutical preparation of methimazole or a biological sample containing methimazole.
Bhat discloses the analogous art of providing silver nanoparticle-decorated graphene for the detection of acetaminophen and hydroquinone (abstract). Bhat teaches that the utilizing the conventional analytical methods like spectrophotometry or liquid chromatography for detection of pharmaceutical preparations requires time consuming and hectic extraction procedures; electrochemical techniques involving graphene decorated with silver nanoparticles provides a low cost, quick, and high sensitivity and specificity method of detecting the pharmaceutical preparation (for example, such as acetaminophen for toxicity studies) (p. 281, col. 1, para. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the disclosure of modified Luo to include a system .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Luo, as applied to claim 1 above, further in view of Dees et al. (US 2010/0285490), hereinafter Dees.
In regards to claim 19, Luo is silent on a kit for detecting methimazole in a pharmaceutical or biological sample comprising one or more reagents suitable for detecting MTZ in conjunction with the G-D-Ag, one or more containers or reaction vessels, packaging materials and/or instructions for use in detecting MTZ.
Dees discloses the analogous art of providing a detection apparatus for drug detection and drug interactions (abstract, [0176]) and analysis using methods such as Raman scattering ([0208]). Dees teaches that providing a kit related to a desired assay and detection apparatus which includes reagents, instructions, and vessels (containers, tubes, boxes, syringes) to prepare a sample for analysis by a detection device ([0372]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a kit comprising one or more reagents, one or more containers or reaction vessels, packaging materials and/or instructions for the benefit of preparing a sample for analysis by a detection device (Dees: [0372]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Luo, as applied to claim 1 above, further in view of Schultz et al. (US 2015/0338348), hereinafter Schultz.

However, modified Luo is silent on a silica glass slide with dimensions of 3 to 10 cm in length and 1 to 5 cm in width.
Schultz discloses the analogous art of providing detection methods using Raman scattering (SERS) (abstract). Schultz teaches that the dimensions of the glass slide utilized in Raman scattering techniques must be in harmony with the dimensions of the instrumentation for proper analysis ([0112]). Dimensions of the glass slide are result-effective variables that may be optimized to accommodate the analysis instrumentation and/or the sample size or amount. 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Luo to include a glass silica slide with dimensions of 3 to 10 cm in length and 1 to 5 cm in width for the benefit of accommodating the analysis instrumentation and/or the sample size or amount (Schultz: [0112]).

Response to Election/Restriction Arguments
Applicant's election with traverse of Group I (claims 1-5 and 18-20) in the reply filed on 02 February 2022 is acknowledged. The traversal is on the ground(s) that Applicant argues the Office has not shown that the three groups are distinct.  This is not found persuasive because the product can be used to detect procalcitonin and does not necessarily require detection of MTZ (. As shown by Shen and Luo, these groups of inventions have a materially different design, mode of operation, function, or effect. The Office has clearly shown that given the different classifications of the Groups of inventions, a different field of search is required and is therefore proper as there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al. ("Enzyme-Free Electrochemical Immunosensor Based on Host-Guest Nanonets Catalyzing Amplification for Procalcitonin Detection," 2015) discloses an immunosensor comprising dendrimer-encapsulated gold nanoparticles for the detection of the thyroid protein procalcitonin (abstract).
Rajesh et al. (“Encapsulation of silver nanoparticles into graphite grafted with hyperbranched poly(amidoamine) dendrimer and their catalytic activity towards reduction of nitro aromatics,” 2012) discloses graphene surfaces grafted with PAMAM dendrimers and embedded with silver nanoparticles and applied as nanocatalysts for the reduction of nitro aromatics (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797